     Case 4:18-cv-04826 Document 1 Filed in TXSD on 12/26/18 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

PERRY STEVENSON,                             §
COURTNEY BUDIMLIJA,                          §
ROBERT E. FIELD, JR., and                    §
RICHARD MORRIS                               §
                                             §
        Plaintiffs,                          §
                                             §
v.                                           §      CIVIL ACTION NO. ___________
                                             §
EMBASSY, INC.,                               §
KHOSROW “TONY” NOURI,                        §
RANKIN ROAD, INC., and                       §
KAMAL DARVISHI,                              §
                                             §
        Defendants.                          §


                       PLAINTIFFS’ ORIGINAL COMPLAINT

                                       SUMMARY

        1.      Defendants employed Plaintiffs as managers, disc jockeys, and/or

maintenance personnel at an adult entertainment club in Houston, Texas known at

Houston Dolls Cabaret.      Defendants refused to compensate these employees at the

applicable minimum wage and overtime rates of pay required by Federal law.

        2.      Instead, Defendants compensated Plaintiffs a fixed sum, typically $75 to

$100 for each shift worked, regardless of the number of hours worked per workweek and

even if the Plaintiffs’ regular rate of pay fell below the minimum wage.

        3.      Plaintiffs file suit to recover unpaid minimum wage and overtime

compensation.




ORIGINAL COMPLAINT                                                            PAGE 1 OF 5
  Case 4:18-cv-04826 Document 1 Filed in TXSD on 12/26/18 Page 2 of 5



                                 JURISDICTION & VENUE

         4.    This Court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b)

and 28 U.S.C. §1331.

         5.    This Court is a proper venue for this action because a substantial part of

the relevant conduct occurred here.

                                          PARTIES

         6.    Plaintiff Perry Stevenson is a resident of Houston, Texas and was

employed, at various times, by Defendants. His written consent to participate in this

collective action is filed with the Court as Exhibit “A”, attached hereto.

         7.    Plaintiff Courtney Budimlija is a resident of Houston, Texas, and was

employed, at various times, by Defendants. His written consent to this action is attached

as Exhibit “B.”

         8.    Plaintiff Robert E. Field, Jr. is a resident of Houston, Texas and was

employed, at various times, by Defendants. His written consent to this action is attached

as Exhibit “C.”

         9.    Plaintiff Richard Morris is a resident of Tomball, Texas and was

employed, at various times, by Defendants. His written consent to this action is attached

as Exhibit “D.”

         10.   Defendant Embassy, Inc. d/b/a Houston Dolls Cabaret is a domestic for-

profit corporation in the State of Texas. This defendant may be served by serving its

registered agent Jaakko Talvitie at 7301 RR 620 N, Suite 155, Box 356, Austin, Texas

78726.




ORIGINAL COMPLAINT                                                             PAGE 2 OF 5
  Case 4:18-cv-04826 Document 1 Filed in TXSD on 12/26/18 Page 3 of 5



        11.    Defendant Khosrow Nouri, a.k.a. Tony Nouri, is an individual residing in

Houston, Texas. This defendant may be served at 313 Rankin Road, Suite H, Houston,

Texas 77073.

        12.    Defendant Rankin Road, Inc. is a domestic for-profit corporation in the

State of Texas. Rankin Road, Inc. is an owner of Houston Dolls Cabaret. This Defendant

may be served by serving its registered agent Kamal Darvishi at 6100 Westheimer Suite

144, Houston, Texas 77057.

        13.    Defendant Kamal Darvishi is an individual residing in Houston, Texas.

This defendant may be served at 6100 Westheimer, Suite 144, Houston, Texas 77057.

                                       COVERAGE

        14.    Each Defendant has acted, directly or indirectly, in the interest of an

employer or joint employer with respect to Plaintiffs.

        15.    Each Defendant is an employer within the meaning of Section 3(d) of the

FLSA.

        16.    Each Defendant is an enterprise engaged in commerce or the production of

goods for commerce within the meaning of Section 3(s)(1) of the FLSA in that each

Defendant has had employees engaged in commerce or the production of goods for

commerce or employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person.

        17.    Each Defendant’s annual gross volume of sales made or business done,

exclusive of excise taxes, exceeds the minimum required for FLSA enterprise coverage.

        18.    Plaintiffs were individuals engaged in commerce or in the production of

goods for commerce as required by Sections 206-207 of the FLSA.



ORIGINAL COMPLAINT                                                           PAGE 3 OF 5
   Case 4:18-cv-04826 Document 1 Filed in TXSD on 12/26/18 Page 4 of 5



       19.     Defendants Khosrow Nouri, a.k.a. Tony Nouri (“Nouri”) and Kamal

Darvishi (“Darvishi”) are the owners and operators of the adult entertainment club Houston

Dolls Cabaret at which Plaintiffs were employed.

                                            FACTS

       20.     Defendants employed Plaintiffs as managers, disc jockeys, or maintenance

personnel at the adult entertainment club in Houston, Texas known at Houston Dolls

Cabaret.

       21.     Plaintiffs were not paid on a salary basis.

       22.     Instead, Defendants compensated Plaintiffs a fixed sum, typically $75 to

$100 for each shift worked, regardless of the number of hours worked per workweek and

even if the Plaintiffs’ regular rate of pay fell below the minimum wage.

       23.     Plaintiffs and Class Members regularly worked overtime hours for which they

received no overtime premium pay.

                                     CAUSES OF ACTION

       24.     Plaintiffs re-allege and incorporate by reference the facts set forth above.

       25.     Defendants’ failure to pay minimum wage and overtime premiums to

Plaintiffs violates the FLSA. 29 U.S.C. §§ 206, 207.

       26.     Defendants’ failure to keep accurate records of the hours that Plaintiffs

worked violates the FLSA.

       27.     Defendants knew or should have known that their policies and practices

violate the FLSA.

       28.     Defendants have not made a good faith effort to comply with the FLSA.

       29.     Rather, Defendants have knowingly, willfully, and/or with reckless

disregard, carried out, and continue to carry out their illegal practices.

ORIGINAL COMPLAINT                                                                PAGE 4 OF 5
  Case 4:18-cv-04826 Document 1 Filed in TXSD on 12/26/18 Page 5 of 5



                                         PRAYER

       WHEREFORE, Plaintiffs respectfully request judgment be entered in their favor

awarding Plaintiffs:

       a.      the applicable minimum wage for all hours worked;

       b.      time-and-one-half the higher of the minimum wage or the regular rate of
               pay for all overtime hours worked;

       c.      an amount equal to unpaid minimum wages and overtime premiums as
               liquidated damages as allowed under the FLSA;

       d.      reasonable attorney’s fees, costs, and expenses of this action as provided
               by the FLSA;

       e.      pre-judgment and post judgment interest at the highest rates allowed by
               law; and

       f.      such other relief as to which Plaintiffs may be entitled.

                                              Respectfully submitted,

                                              YOUNG & NEWSOM, P.C.
                                              Jeremi K. Young, SBN 24013793
                                              Federal I.D. 37836
                                              Collin J. Wynne, SBN 24068815
                                              1001 S. Harrison, Suite 200
                                              Amarillo, Texas 79101
                                              Tel: (806) 331-1800
                                              Fax: (806) 398-9095
                                              jyoung@youngfirm.com

                                              By: s/ Jeremi K. Young

                                              ATTORNEYS FOR PLAINTIFFS




ORIGINAL COMPLAINT                                                             PAGE 5 OF 5
